DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.
Specification

The abstract of the disclosure is objected to because of the following minor informalities:
The language should not repeat information given in the title. 
Correction is required.  See MPEP § 608.01(b).

Drawing

The drawings are objected to because of the following minor informalities:

-- memory controller arrow is directed to nowhere -- in fig. 3.
-- arrow reciting memory controller -- in fig. 3 is part of memory controller or destination is memory controller.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
The following claim language is not clearly understood:
Claim 1 line 3 recites “determine that an instruction will not complete within a threshold” without clearly reciting threshold for time or resource or both and completion of instruction is referring to completion of what i.e. completion of execution, completion of storage, completion of loading.
Claim 1 line 6 recites “hardware blocks” without clearly reciting what are hardware blocks.
Claim 1 line 4 recites “an apparatus comprising: circuitry configured to: … a pipeline of a processor that includes the apparatus”. It is unclear if the pipeline includes the processor or processor includes the pipeline and if the apparatus includes the processor or processor includes the apparatus.
Claim 1 line 7 recites “passing a thread identifier with the instruction” and in line 9 “receiving a response to completion of the instruction”. It is unclear thread identifier with the instruction is passed to what/where and response is received from where. Also, there appears to be missing step of actually executing the instruction (i.e. processing the instruction or portion of instruction to achieve completion of the instruction).
Claim 1 line 9 recites “first memory” and line 11 recites “second memory”. It is unclear if the first memory and second memory are independent or connected/communicating and if the response to completion of the instruction is received by the first memory or second memory or both. 
Claim 1 lines 11-12 recites “memory configured as a queue to reschedule”. It is unclear if the queue is configured to store threads or queue is a scheduler to schedule the thread or both.
Claim 5 recites “reschedule the threads of the instruction when there are no pipeline threads ready to be scheduled… a pipelined thread being a thread with an instruction”. It is unclear if there is any difference/ similarities between pipeline thread with the instruction thread  and when are instruction threads scheduled before being rescheduled.
Claim 6 recites queue is thread ready-to-run queue. It is unclear what is being referred to ready-to-run queue.
Claims 10 and 19 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Independent claim 19 recites a “machine-readable medium” which is not defined by the specification. Specification instead describes “machine readable medium” as any medium that is capable of storing, encoding, or carrying instructions for execution by the machine ¶ 0081.  The broadest reasonable interpretation of a claim drawn to a “machine-readable medium” covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer usable program product, particularly when the specification is silent. Transitory propagating signals are non-statutory subject matter. Applicant is advised to amend the claim to include “non-transitory machine readable medium” to overcome 35 U.S.C. § 101 rejections.
Claims 20-27 are dependent claims of claim 19 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1
	Claim 1 recites an apparatus comprising circuitry, which falls within the “machine/manufacture” category of 35 U.S.C. § 101. Claim 10 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 19 recites machine-readable medium”, which doesn’t fall within  the statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One

Independent claim 1 recites the following steps:

[i]	determine that an instruction will not complete within a threshold prior to insertion into a pipeline of a processor that includes the apparatus, 
[ii]	the pipeline comprising a sequence of hardware blocks to process portions of instructions; and 
[iii]	passing a thread identifier (ID) with the instruction, the thread ID corresponding to a thread of the instruction; 
[iv]	a first memory configured as a buffer to receive a response to completion of the instruction, the response including the thread ID; and 
[v]	a second memory configured as a queue to reschedule the thread in response to receiving the response with the thread ID.


The overall process described by steps [i], [v] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [i], [v] recite the abstract concept of [m]ental processes.” Id. In step [i], “determine that an instruction will not complete within a threshold prior to insertion into a pipeline of a processor that includes the apparatus” resembles the idea of determining if an instruction will complete within a threshold and is equivalent to a combination of observation, evaluation, judgement and opinion. Similarly, in step [v], “a second memory configured as a queue to reschedule the thread in response to receiving the response with the thread ID” resembles the idea of scheduling threads in response a trigger and is equivalent to a combination of observation, evaluation, judgement and opinion. As such, both of these steps [i] and step [v], at a high level of generality, may be performed mentally by human alone or with the help of pen and paper, which resembles the abstract idea of Mental Process. Thus, claim 1 recites a judicial exception. For these same reasons, claim 10 and claim 19 recites judicial exception.

Step 2A, Prong Two

Because claims 1, 10 and 19 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application. In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites step [ii]-[iv]. Claim 1 in step [ii] recites “the pipeline comprising a sequence of hardware blocks to process portions of instructions”, which is commonly used in the field of computing for stream processing and may not be considered inventive. Claim 1 in step [iii] recites “passing a thread identifier (ID) with the instruction, the thread ID corresponding to a thread of the instruction”, which is a common method of passing argument with the function call or execution instruction and may not be considered as improvement to the technology or technical field. Further, in claim 1 step [iv] recites “a first memory configured as a buffer to receive a response to completion of the instruction, the response including the thread ID”, which provides a memory to store the response and merely provides a common computing component as a technological environment to implement the abstract idea. Therefore, steps [ii]-[iv] either alone or in combination merely provides generic computing components/methods to the abstract idea and do not add meaningful limitations that would be considered improvement to the technology or technical field and may not be considered to integrate the abstract idea into practical application. The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea under broadest reasonable interpretation, and do not integrate the judicial exception into a practical application. Thus, claims 1, 10 and 19 are directed to a judicial exception because claims 1, 10 and 19 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 1, 10 and 19 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the apparatus, and circuitry, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further the additional limitations in step [ii]	the pipeline comprising a sequence of hardware blocks to process portions of instructions, which as explained above, is well-understood, routine and conventional in the field of computing. Additionally, in step [iii] passing a thread identifier (ID) with the instruction, the thread ID corresponding to a thread of the instruction, which as explained above is generic computing method and well-understood, routine and conventional in the field of computing. Similarly, additional claim elements [iv] a first memory configured as a buffer to receive a response to completion of the instruction, the response including the thread ID, provides storage for the response and is a generic computing component and well-understood, routine and conventional as part of the technological environment to implement an abstract idea. It has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 10 and 19 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2-9, 11-18, and 20-27, either alone or in combination, do not add meaningful limitations to the abstract idea because they either recite abstract idea and/or insignificant pre-post solution and/or technological environments well-understood, routine and conventional without significantly more based on the similar analysis as above with respect to claim 1. Therefore, they are also rejected as reciting abstract idea without integrating into practical application and not significantly more than well-understood, routine and conventional elements without providing improvement. Also, there is no indication that the recited claim elements of the dependent claims override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional.

Therefore, the claim(s) 1-27 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 10-16, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolens et al. (US 2013/0297910 A1, hereafter Smolens)  in view of Maramatsu (US 2001/0027462 A1).

As per claim 1, Smolens teaches the invention substantially as claimed including an apparatus comprising: 
circuitry configured to:
determine that an instruction will not complete within a threshold ([0010] instruction, timeout timer reaches a given threshold, before, oldest instruction completes, long latency instruction) prior to insertion into a pipeline of a processor that includes the apparatus ([0011] long latency instruction, replayed, if execution is permitted, interrupted once started [0030] select, long latency instruction, for replay i.e. long latency is known before replay and therefore before the insertion into a pipeline), the pipeline comprising a sequence of hardware blocks to process portions of instructions ([0036] fig. 3 IFU 202-select unit 210…issue unit 230 - execution unit 235 240 245 255); and 
passing a thread identifier (ID) with the instruction ([0056] each thread associated with a unique thread id  [0038] fetch instruction for the selected thread), the thread ID corresponding to a thread of the instruction ([0056] data structure, resource, allocated, selected instruction, thread ID, resource, allocated, thread, associated ID ); 
a first memory configured as a buffer to receive a response ([0035] instruction completion resources e.g. reorder buffer structure and commit logic [0058] fig. 4 instruction commit-yes) to completion of the instruction ([0012] long latency instruction completes), the response including the thread ID ( ); and 
a second memory configured as a queue to reschedule the thread in response to receiving the response with the thread ID ([0022] queue, for each threads [0032] one or more threads, scheduled, execution [0056] thread, associated, thread ID).

Smolens doesn’t specifically teach passing thread id with the instruction, receive a response, reschedule the threads in response to receiving the response with the thread id.

Muramatsu, however, teaches passing thread id with the instruction ([0013] appending, thread identifier, instruction, sending, instruction, passing instruction with thread identifier), receive a response ([0013] processing is complete, sending processing reply appended with the thread identifier [0015] thread distribution thread, server machine, the received reply or instruction, identifier), reschedule the threads ([0047] released thread storage unit, managing instruction processing threads, completed their processes, been released) in response to receiving the response with the thread id ([0013] processing is complete, sending processing reply appended with the thread identifier [0015] thread distribution thread, server machine, the received reply or instruction, identifier).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Smolens with the teachings of Muramatsu of passing instruction with the thread identifier, receiving reply with the identifier and managing released threads after completion response comprising a thread id to improve efficiency and allow passing thread id with the instruction, receive a response, reschedule the threads in response to receiving the response with the thread id to the method of Smolens as in the instant invention.



As per claim 2, Smolens teaches wherein the threshold is based on a number of pipeline stages in the processor ([0029] long latency instruction, threshold [0057] threshold, programmable, based on thread identifier, opcode, current utilization of resources [0006] resources, shared, threads, queue utilized, fetch pipeline stage, load/store pipeline stage, rename and issue pipeline stages, completion pipeline stage).  

As per claim 3, Smolens teaches to determine that the instruction will not complete within the threshold, the instruction writeback component is configured to determine that the instruction is for an external entity to the processor ([0010] instruction, timeout timer reaches a given threshold, before, oldest instruction completes, long latency instruction)  [0007] long latency operations, load operation, read-after-write data dependency on a store operation that missing a last level data cache i.e. fetch the missing data from external entity than the cache [0029] may use hundreds of clocks cycles before requested data is returned to a load/store unit within the processor i.e. entity external to the processor).  

As per claim 4, Smolens teaches wherein, to receive the response to the completion of the instruction, the buffer is configured to hold the thread ID until it is clear to reschedule the thread ([0035] instruction completion resources e.g. reorder buffer structure and commit logic [0058] fig. 4 instruction commit-yes [0012] long latency instruction completes).  
Maramatsu teaches remaining claim elements of receive the response to the completion instruction ([0013] processing is complete, sending processing reply appended with the thread identifier [0015] thread distribution thread, server machine, the received reply or instruction, identifier), buffer to hold thread id until it is clear to reschedule ([0047] thread management table, managing threads, using identifier, released thread storage unit, managing, threads, completed process, released threads, assigned, another instruction).

As per claim 5, Smolens  teaches wherein it is clear to reschedule the thread when there are no pipeline threads ready to be rescheduled (fig. 5 flush candidate instruction and younger instruction 506 is the candidate instruction the long latency instruction - yes 512 allow the given instruction to proceed while holding younger instructions at the given pipe stage 516), a pipelined thread being a thread with an instruction that would complete within the threshold ([0021] process instructions of active threads [0025] thread, instruction, execution pipeline [0032] threads, scheduled, execution, instructions independently [0033] pipeline stages, instructions from several threads may be in various stages of execution [0058] fig. 4 reach a given threshold - No 408).  

As per claim 6, Smolens teaches wherein the queue is a thread ready-to- run queue ([0021] fig. 1 resource 110 queue threads 1…N [0048] pick queue, stores, number of decoded and renames, instruction, ready, scheduled for execution).  

As per claim 7, Smolens teaches to reschedule the thread, the thread ready-to-run queue is configured to schedule a next thread by removing a thread ID from a head of the thread ready-to-run queue ([0021] fig. 1 resource 110 queue threads 1…N [0048] pick queue, stores, number of decoded and renames, instruction, ready, scheduled for execution [0049] issue unit, provide instructions and data to the various execution units for picked instructions [0056] thread id ).  
 

Claim 10 recites method for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 11 recites method for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 12 recites method for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 13 recites method for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 14 recites method for elements of claim 5. Therefore, it is rejected for the same rational.
Claim 15 recites method for elements of claim 1 and 6. Therefore, it is rejected for the same rational.
Claim 16 recites method for elements of claim 7. Therefore, it is rejected for the same rational.


Claim 19 recites machine-readable medium including instructions that, when executed by a processor, cause the processor to perform operations comprising elements of claim 1. Therefore, it is rejected for the same rationales.
Claim 20 recites machine-readable medium for elements of claim 2 . Therefore, it is rejected for the same rationales.
Claim 21 recites machine-readable medium for elements of claim 3. Therefore, it is rejected for the same rationales.
Claim 22 recites machine-readable medium for elements of claim 4. Therefore, it is rejected for the same rationales.
Claim 23 recites machine-readable medium for elements of claim 5. Therefore, it is rejected for the same rationales.
Claim 24 recites machine-readable medium for elements of claim 1 and claim 6. Therefore, it is rejected for the same rationales.
Claim 25 recites machine-readable medium for elements of claim 7 . therefore, it is rejected for the same rationales.



Claims 8-9, 17-18 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smolens in view of Maramatsu, as applied to above, including Brewer (US 2019/0272119 A1).

As per claim 8, Smolens teaches wherein the processor is included in a programmable atomic unit in a memory controller (fig. 3 core 200 memory management unit 270 ).

Smolens and Maramatsu, in combination, do not specifically teach wherein the processor is included in a programmable atomic unit in a memory controller.
Brewer, however, teaches wherein the processor is included in a programmable atomic unit in a memory controller (fig. 3 memory controller circuit 100 programmable atomic operations circuitry 135 [0064] programmable atomic operations circuitry 135 based on multi-threaded processor having one or more processor cores).
	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Smolens and Muramatsu with the teachings of Brewer comprising memory controller circuit comprising atomic operation circuitry based on processor cores to improve efficiency and allow the processor is included in a programmable atomic unit in a memory controller to the method of Smolens and Muramatsu as in the instant invention.
As per claim 9, Brewer teaches wherein the memory controller is a chiplet in a chiplet system ([0062] memory controller, as separate chiplets).  

Claim 17 recites method for elements of claim 8. Therefore, it is rejected for the same rational.
Claim 18 recites method for elements of claim 8. Therefore, it is rejected for the same rational.
Claim 26 recites machine-readable medium for elements of claim 8 . therefore, it is rejected for the same rationales.
Claim 27 recites machine-readable medium for elements of claim 9 . therefore, it is rejected for the same rationales.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Baronne; Chris (US-20220121485-A1) thread replay to preserve state in a barrel processor
FETTERMAN; Michael et al. (US 20130212364 A1) teaches pre-scheduled replays of divergent operations
FORSELL; Martti (US 20160283249 A1) teaches floating-point supportive pipeline for emulated shared memory architectures
NYSTAD J (GB-2483903-A) teaches next instruction type field.
Pirog; Jerry et al. (US 20110225589 A1) teaches exception detection and thread rescheduling in a multi-core, multi-thread network processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 14:00 - 15:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195